Citation Nr: 0717158	
Decision Date: 06/08/07    Archive Date: 06/18/07

DOCKET NO.  05-12 380	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Whether new and material evidence has been received to reopen 
a previously denied claim of entitlement to service 
connection for lumbosacral strain. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel


INTRODUCTION

The veteran served on active duty from August 5, 1971, to 
October 14, 1971.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision from the 
Albuquerque, New Mexico, Department of Veterans Affairs (VA) 
Regional Office (RO) that determined that new and material 
evidence had not been submitted to reopen the claim of 
service connection for lumbosacral strain. 


FINDINGS OF FACT

1.  In September 1988 and January 1989, the RO denied the 
veteran's claim of service connection for a back condition.  
He did not appeal these decisions, despite being notified of 
them and apprised of his procedural and appellate rights.

2.  In July 1999, the Board found that new and material 
evidence was presented to reopen the claim of service 
connection for a back disorder, and found the claim 
implausible as there was no medical evidence that the 
veteran's current back disability is related to service.  
That decision was not appealed and is now final.

3.  The additional evidence added to the record since July 
1999 is duplicative of evidence previously on file and, by 
itself or in connection with evidence previously assembled, 
is not so significant that it must be considered to fairly 
decide the claim.


CONCLUSION OF LAW

New and material evidence has not been received since the 
Board decision in July 1999, and the claim for service 
connection for a low back disorder may not be reopened.  38 
U.S.C.A. §§ 5103, 5103A, 5104, 5107, 5108, 7104 (West & Supp. 
2006); 38 C.F.R. § 3.156 (effective prior to August 29, 
2001); 38 C.F.R. §§ 3.159, 20.1105 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  Duties to Notify and Assist 

To successfully reopen a previously and finally disallowed 
claim, the law requires the presentation of a special type of 
evidence-evidence that is both new and material.  The terms 
"new" and "material" have specific, technical meanings that 
are not commonly known to VA claimants.  The VA has a duty to 
inform claimants seeking to reopen a previously and finally 
disallowed claim of the unique character of evidence that 
must be presented.  See Kent v. Nicholson, 20 Vet. App. 1 
(2006).  In the context of a claim to reopen, the VA must 
examine at the bases for the denial in the prior decision and 
to respond with a notice letter that describes what evidence 
would be necessary to substantiate that element or elements 
required to establish service connection that were found 
insufficient in the previous denial.  Id.

The RO letter sent in April 2005 explained the terms "new" 
and "material" to the veteran and informed the veteran of the 
type of evidence that would be considered new and material.  
That letter informed the veteran that his claim was 
previously denied because his low back strain diagnosed in 
service was considered acute and transitory with no residual 
disability, and evidence submitted must relate to this fact.  

VA is also obligated to provide a claimant notice of what is 
required to substantiate each element of a service-connection 
claim.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006) (notice requirements of 38 U.S.C.A. § 5103(a) apply to 
all five elements of a service connection claim: 1) veteran 
status; 2) existence of a disability; 3) a connection between 
the veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability).  This 
notice was provided in a March 2006 letter.

As required by 38 U.S.C.A. Section 5103(a), notice must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  This was not accomplished.  However, the April 
2005 and March 2006 letters fully satisfied the duty to 
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  If there is a deficiency to error regarding the VA's 
duties to notify and assist, this error is presumed 
prejudicial to the claimant.  See Sanders v. Nicholson, No. 
2006-7001, slip op. at 18 (Fed. Cir. May 16, 2007).  VA may 
rebut this presumption by establishing that the error was not 
prejudicial.  Id.  

Although the notification letters were not sent prior to the 
initial adjudication of the claimant's claim, he was 
subsequently provided adequate notice, the claim was 
readjudicated, an additional supplemental statement of the 
case (SSOC) was provided in September 2006, and the veteran, 
through his representative, submitted an informal brief 
following the issuance of the SSOC.  Accordingly, there is no 
prejudice to the veteran in adjudicating the claim at this 
time.  See Overton v. Nicholson, 20 Vet. App. 427, 435 
(2006).

Since the claim will not be reopened, the veteran is not 
entitled to an examination to determine the etiology of his 
low back disability.  See 38 C.F.R. § 3.159(c)(4)(iii).

B.  Analysis

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.

When the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).  
Service connection may be also granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

The RO denied service connection for a back condition in 
September 1988 and January 1989.  The veteran's low back 
strain in service was considered to be acute and transitory 
and resolved with no residual disability.  The RO considered 
the veteran's service medical records that showed that he 
complained of back pain and paraspinal muscle tenderness on 
two occasions in September 1971.  The impression was low back 
strain.  A physical summary from an examination prior to 
discharge from service in October 1971 indicated that the 
veteran's statements had been reviewed, and that the veteran 
had not experienced a significant illness or injury since 
induction.  An August 1988 report from a private physician 
showed that the veteran had incurred a work-related low back 
injury in March 1988.  It was noted that x-rays revealed 
arthritis and the probable diagnosis was muscle strain.  A 
September 1988 letter from a private physician to the 
Department of Labor included a diagnosis of thoracic sprain 
resulting from the March 1988 work-related injury.  The 
veteran did not appeal the decisions.  

A July 1999 Board decision granted the petition to reopen the 
claim for service connection for a back disorder, and then 
found the claim to be implausible.  The evidence considered 
included medical records documenting treatment of a current 
back disorder.  A September 1993 progress note reflects that 
a computed tomography (CT) scan in June 1993 revealed a 
bulging disc at L3-4, some stenosis and a disc herniation at 
C4-5.  There was bilateral spondylolysis and minimal 
spondylolisthesis at the L5-S1 level.  An August 1998 VA 
psychiatry report includes an Axis III diagnosis of spina 
bifida.  The Board found that new and material evidence was 
submitted, but denied the service connection claim, 
determining that competent medical evidence had not been 
submitted which demonstrated that the veteran's current back 
disability was related to service.  The veteran's complaint 
of low back pain during basic training, documented in the 
service medical records, appeared to be an isolated incident 
as there are no records of low back pain until many years 
later, and only after the March 1988 work-related injury.  An 
October 1990 report of Dr. C.S. noted that the veteran 
himself stated that he had never had any low back pain before 
the March 1988 work injury.  VA outpatient psychiatric 
records indicate that the veteran provided a history of 
having spina bifida.  Lay statements also allege that the 
veteran had spina bifida and spina bifida occulta.  

In July 2000, the veteran petitioned to reopen his claim for 
service connection for lumbosacral strain.  

When a claim is disallowed by the Board, it may not 
thereafter be reopened and allowed, and no claim based upon 
the same factual basis shall be considered.  When a claimant 
requests that a claim be reopened after an appellate decision 
and submits evidence in support thereof, a determination as 
to whether such evidence is new and material must be made 
and, if it is, whether it provides a new factual basis for 
allowing the claim.  38 U.S.C.A. § 7104(b); 38 C.F.R. § 
20.1105.  If new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim.  38 U.S.C.A. § 5108.

A new regulatory definition of new and material evidence 
became effective on August 29, 2001.  See 66 Fed. Reg. 45,620 
(2001).  However, those provisions are only applicable to 
claims filed on or after August 29, 2001.  As the veteran's 
claim predates August 2001, the new regulatory criteria are 
not applicable.

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself, or in connection with evidence previously assembled, 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.  38 C.F.R. § 3.156(a) 
(prior to August 29, 2001).  

At the time of the July 1999 denial there was no competent 
medical evidence that the veteran's low back strain in 
service was a chronic disability.  

The determination as to whether new and material evidence has 
been submitted is a threshold jurisdictional issue to be 
decided independently by the Board, irrespective on the RO's 
determination on that matter.  See Barnett v. Brown, 83 F.3d 
1380, 1383-84 (Fed. Cir. 1996) 

For the limited purpose of determining whether to reopen a 
claim, the credibility of the evidence is to be presumed; 
however, this presumption no longer applies in the 
adjudication that follows reopening.  Justus v. Principi, 3 
Vet. App. 510, 513 (1992).  

Of record are documents pertaining to the veteran's Social 
Security Administration (SSA) disability benefits claim.  He 
was awarded such benefits, effective March 1997, due to spina 
bifida and degenerative disc disease.  None of the 
accompanying medical records relate to any inservice injury.  
A private medical examination and assessment report of 
William R. Duval dated in September 1991 noted the veteran's 
medical records were reviewed and that his past medical 
history was significant for an injury to the low back at work 
in March 1988.  A private progress note of J. Schumacher, 
M.D., dated in December 1991, noted that the veteran was in 
good health until approximately June 1988 when he sustained a 
work-related injury to his back.  In a consultative 
examination report, dated in May 1995, Sanford Bloomberg, 
M.D., noted that the veteran has complained of back and neck 
problems since a thoracic sprain suffered in 1988.  In a 
memorandum to the veteran's SSA Administrative Law Judge, 
dated in March 1996, his attorney, Richard C. Roth, stated 
that the true onset of the veteran's disabling vertebrogenic 
disorder was in March 1988 when he was injured at work.  

This evidence, although new, is not material.  Medical 
evidence which merely documents continued diagnosis and 
treatment of disease, without addressing the crucial matter 
of medical nexus (i.e., a connection to an in- service 
event), does not constitute new and material evidence.  See 
Cornele v. Brown, 6 Vet. App. 59, 62 (1993).

In a January 2004 letter, a VA physician's assistant stated 
that the veteran's medical records from 1994 to the present 
were reviewed.  He stated that 

[i]t was conceivable that [the veteran] 
may have aggravated [his congenital spina 
bifida occulta] while doing vigorous 
physical activity in basic training, 
though I have no way to prove this.  The 
course of this condition is variable, 
though slow worsening can be expected due 
to degenerative arthritis as [the veteran 
ages], unless accelerated by acute disc 
herniation or injury.

The physician's assistant was only able to suggest the 
"possibility" that the veteran had a preexisting condition 
which was aggravated in service.  Such a medical opinion 
expressed in equivocal terms that merely amount to "may" or 
"may not" be related to service are too speculative to be 
deemed new and material evidence to reopen.  See Bostain v. 
West, 11 Vet. App. 124, 127-28 (1998).  

The veteran has again stated that he incurred a back injury 
during his active service.  He also asserts that he has a 
congenital defect, spina bifida, which was aggravated by the 
inservice injury.  Evidence submitted since the July 1999 
denial reiterating the veteran's statement that he injured 
his back during service is merely cumulative and redundant.  
This assertion is cumulative of previous assertions and is, 
therefore, not new.  Even if this assertion were new, it 
would not be material because the question of whether an 
illness in service is the cause of the veteran's current 
disability can only be resolved by a person competent to make 
medical judgments and the veteran, as a layman is not 
competent to render an opinion regarding the etiology of his 
current disability.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  

In the absence of new and material evidence, the claim for 
service connection for a low back disorder may not be 
reopened.  As the veteran has not fulfilled his threshold 
burden of submitting new and material evidence to reopen the 
finally disallowed claim, the benefit-of-the-doubt doctrine 
is inapplicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 
(1993).


ORDER

New and material evidence has not been submitted to reopen a 
claim for service connection for a low back disorder; the 
appeal is denied.



____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


